Per Curiam.
This is an appeal from an order, made before judgment, granting-leave to file and serve a proposed supplemental complaint. Is such an order appealable? No. An order, made after judgment, allowing an amended or supplemental pleading, is appealable, because it. directly affects the judgment, and is a final order involving the merits, of the action, or some part thereof. North v. Webster, 36 Minn. 99, 30 N. W. 429; Voak v. National Investment Co., 51 Minn. 450, 53 N. W. 708.
If such an order is made before judgment, it may be reviewed on appeal from the judgment, when entered, or on an appeal from an order denying a motion for a new trial, if the order allowing the amended or supplemental pleading was made on the trial as a part thereof, but no appeal lies from such order made before judgment. City of Winona v. Minn. R. C. Co., 25 Minn. 328; Manwaring v. O’Brien, 75 Minn. 542, 78 N. W. 1; Hanley v. Board of Commrs.. of Cass County, 87 Minn. 209, 91 N. W. 756.
Appeal dismissed.